 

Exhibit 10.6

 

Execution Version

 

[*]: THE IDENTIFIED INFORMATION HAS BEEN OMITTED FROM THE AGREEMENT BECAUSE IT
IS BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED

 

Dated   4   June 2020

 

AMENDMENT TO TERM LOAN FACILITY

 

LEONARDO two, LTD.

as Borrower

 

and

 

NCL CORPORATION LTD.

as Guarantor

 

and

 

The Banks and Financial Institutions

LISTED IN SCHEDULE 1

as Lenders

 

and

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

BNP PARIBAS FORTIS S.A./N.V.

HSBC BANK PLC

CASSA DEPOSITI E PRESTITI S.P.A.

as Joint Mandated Lead Arrangers

 

and

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as Agent

and SACE Agent

 

and

 

Crédit Agricole Corporate and Investment Bank

as Security Trustee

 

SUPPLEMENTAL AGREEMENT

 

relating to a facility agreement originally dated 12 April 2017 (as amended and
restated by an amendment and restatement agreement dated 21 November 2017) in
respect of the part financing of the 3,300 passenger cruise ship
newbuilding presently designated as Hull No. [*] at Fincantieri S.p.A.

 

[tm2022135d1_ex10-6img001.jpg] 

 



   

 

 

Index

 

Clause Page       1 Definitions and Interpretation 1 2 Conditions Precedent and
Conditions Subsequent 2 3 Representations 3 4 Acknowledgment and Acceptance of
the Principles 3 5 Amendments to Facility Agreement and other Finance Documents
3 6 New Covenants 16 7 Further Assurance 18 8 Costs and Expenses 18 9 Notices 19
10 Counterparts 19 11 Signing Electronically 19 12 Governing Law 19 13
Enforcement 19

 

Schedules

 

Schedule 1 Lenders and Commitments 21 Schedule 2 Conditions Precedent 23
Schedule 3 Information Package 24 Schedule 4 Form of Effective Date Certificate
25

 

Execution

 

Execution Pages – Leonardo Two – Supplemental Agreement 26

 



   

 

 

THIS AGREEMENT is made on   4   June 2020

 

Parties

 

(1)LEONARDO TWO, LTD., an exempted company incorporated under the laws of
Bermuda whose registered office is at Park Place, 55 Par-la-Ville Road, Hamilton
HM11, Bermuda as borrower (the "Borrower")

 

(2)NCL CORPORATION LTD., an exempted company incorporated under the laws of
Bermuda with its registered office at Cumberland House, 9th Floor, 1 Victoria
Street, Hamilton HM11, Bermuda (the "Guarantor")

 

(3)THE FINANCIAL INSTITUTIONS listed in Schedule 1 (Lenders and Commitments) as
lenders (the "Lenders")

 

(4)CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, a French société anonyme
having its registered office located at 12, Place des Etats-Unis, CS 70052,
92547 Montrouge Cedex, France registered under number Siren 304 187 701 at the
Registre du Commerce et des Sociétés of Nanterre, France, BNP PARIBAS FORTIS
S.A./N.V. of 3, Montagne du Parc, 1 KA1E, 1000 Brussels, Belgium, HSBC BANK PLC
of Level 2, 8 Canada Square, London, E14 5HQ, United Kingdom and CASSA DEPOSITI
E PRESTITI S.P.A. of Via Goito, 4 – 00185, Roma, Italy as joint mandated lead
arrangers (the "Mandated Lead Arrangers")

 

(5)CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, a French société anonyme
having its registered office located at 12, Place des Etats-Unis, CS 70052,
92547 Montrouge Cedex, France registered under number Siren 304 187 701 at the
Registre du Commerce et des Sociétés of Nanterre, France as agent and SACE agent
(the "Agent" and the "SACE Agent")

 

(6)CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, a French société anonyme
having its registered office located at 12, Place des Etats-Unis, CS 70052,
92547 Montrouge Cedex, France registered under number Siren 304 187 701 at the
Registre du Commerce et des Sociétés of Nanterre, France as security trustee
(the "Security Trustee")

 

Background

 

(A)By the Facility Agreement, the Lenders agreed to make available to the
Borrower a facility of (originally) the Dollar Equivalent of up to €640,000,000
and the amount of the SACE Premium (but not exceeding $868,108,108.11) for the
purpose of assisting the Borrower in financing (a) the payment or reimbursement
under the Shipbuilding Contract of all or part of 80% of the Final Contract
Price up to the Eligible Amount and (b) reimbursement to the Borrower of 100% of
the First Instalment of the SACE Premium paid by it to SACE and payment to SACE
of 100% of the Second Instalment of the SACE Premium (as defined therein).

 

(B)Due to the unprecedented and extraordinary impacts of the Covid-19 pandemic
on the cruise sector and cruise operators, SACE S.p.A. has informed the cruise
operators of its availability to evaluate certain measures (the "Temporary
Measures") applicable  in relation to certain qualifying loan agreements in
order to assist companies which are financially sound but dealing with the
impact of the temporary but unprecedented Covid-19 pandemic; the possibility to
access to such measures is subject, amongst other things, to certain principles
dated 15 April 2020 for cruise lines offered by SACE (as further defined below,
the "Principles").

 



   

 

 

(C)Pursuant to the consent request letter dated 18 April 2020, the Borrower and
the Guarantor notified the Agent and the SACE Agent of the wish to benefit from
the Temporary Measures in relation to certain loan agreements listed therein,
including the Facility Agreement, and requested, amongst other things, the
temporary suspension of certain covenants under the Guarantee and the addition
of certain covenants under the Facility Agreement for a period of one year from
1 April 2020 to 31 March 2021 (the "Borrower Request").

 

(D)On 25 May 2020, the Agent (for and on behalf of the Lenders) and SACE
provided their consent to part of the Borrower Request in accordance with and
subject to certain conditions as set out in this supplemental agreement (the
"Agreement").

 

(E)The Parties have agreed to enter into this Agreement for the purposes of,
inter alia, documenting the required amendments identified in the Principles.

 

Operative Provisions

 

1Definitions and Interpretation

 

1.1Definitions

 

In this Agreement:

 

"2020 Deferral Fee Letters" means any letter between the Agent and any Obligor
which sets out the fees payable in connection with the arrangements contemplated
by this Agreement.

 

"2020 Finance Documents" means this Agreement and each 2020 Deferral Fee Letter.

 

"Amended Facility Agreement" means the Facility Agreement as amended and
supplemented by this Agreement.

 

"Deferral Period" means the period from 1 April 2020 to 31 March 2021.

 

"Effective Date" means the date on which the Agent notifies the Borrower, the
other Creditor Parties and SACE as to the satisfaction of the conditions
precedent as provided in Clause 2.1(a).

 

"Facility Agreement" means the facility agreement dated 12 April 2017 (as
amended and restated pursuant to an amendment and restatement agreement dated 21
November 2017) and made between, amongst others, (i) the Borrower, (ii) the
Lenders, (iii) the Mandated Lead Arrangers, (iv) the Agent and the SACE Agent
and (v) the Security Trustee.

 

"Information Package" means the information package in connection with the "Debt
Holiday" application in the form set out in Schedule 3 (Information Package) to
this Agreement, submitted, or to be submitted (as the case may be), by the
Borrower (or the Guarantor on its behalf) in order to obtain the benefit of the
measures provided for in the Principles for the purpose of the Facility
Agreement (as amended) and certain of the Borrower’s and the Guarantor’s
obligations under the Facility Agreement.

 

"Obligors" means the Borrower and the Guarantor.

 

"Party" means a party to this Agreement.

 

"Principles" means the document titled "Cruise Debt Holiday Principles" offered
by SACE dated 15 April 2020, which sets out certain key principles and
parameters relating to the qualifying Loan Agreements (as defined therein) and
being applicable to SACE-covered loan agreements such as the Facility Agreement.

 



 1 

 

 

"SACE" means SACE S.p.A., an Italian joint stock company (società per azioni)
with a sole shareholder, whose registered office is located at Piazza Poli
37/42, 00187 Rome, Italy and registered with the Companies Registry of Rome
under number 05804521002.

 

1.2Defined expressions

 

Defined expressions in the Facility Agreement and, with effect from the
Effective Date, the Amended Facility Agreement, shall have the same meanings
when used in this Agreement unless the context otherwise requires or unless
otherwise defined in this Agreement.

 

1.3Application of construction and interpretation provisions of Facility
Agreement

 

Clause 1.2 (construction of certain terms) of the Facility Agreement applies to
this Agreement as if it were expressly incorporated in it with any necessary
modifications.

 

1.4Designation as a Finance Document

 

The Borrower and the Agent designate this Agreement as a Finance Document.

 

1.5Third party rights

 

(a)Unless provided to the contrary in a Finance Document, a person who is not a
Party has no right under the Contracts (Rights of Third Parties) Act 1999 (the
“Third Parties Act”) to enforce or to enjoy the benefit of any term of this
Agreement other than SACE, who may enforce or to enjoy the benefit of and rely
on the provisions of this Agreement and the Amended Facility Agreement subject
to the provisions of the Third Parties Act.

 

(b)Notwithstanding any term of any Finance Document, the consent of any person
who is not a Party (other than SACE) is not required to rescind or vary this
Agreement at any time.

 

(c)For the avoidance of doubt and in accordance with clause 36.4 (Third party
rights) of the Facility Agreement, nothing in this Clause 1.5 (Third party
rights) shall limit or prejudice the exercise by SACE of its rights under this
Agreement or the Finance Documents in the event that such rights are subrogated
or assigned to it pursuant to the terms of the SACE Insurance Policy.

 

2Conditions Precedent and Conditions Subsequent

 

2.1The Effective Date cannot occur unless:

 

(a)the Agent has received (or on the instructions of all the Lenders, waived
receipt of) all of the documents and other evidence listed in Schedule 2
(Conditions Precedent) in form and substance satisfactory to the Agent;

 

(b)save as disclosed in writing to the Agent and SACE prior to the date of this
Agreement, the representations and warranties contained in Clause 3
(Representations) are true and correct on, and as of, each such time as if each
was made with respect to the facts and circumstances existing at such time;

 

(c)save as disclosed in writing to the Agent and SACE prior to the date of this
Agreement, no Event of Default, event or circumstance specified in clause 18
(Events of Default) which would (with the expiry of a grace period, the giving
of notice, the making of any determination under the Finance Documents or any
combination of any of the foregoing) be an Event of Default, event resulting in
mandatory prepayment of the Loan pursuant to Clause 16.3 (Mandatory prepayment –
sale and total loss) and Clause 16.4 (Mandatory prepayment – SACE insurance
policy) of the Facility Agreement shall have occurred and be continuing or would
result from the amendment of the Facility Agreement pursuant to this Agreement;
and

 



 2 

 

 

(d)the Agent is satisfied that the Effective Date can occur and have not
provided any instructions to the contrary informing the Parties that the
Effective Date cannot occur.

 

2.2Upon fulfilment or waiver of the conditions set out in Clause 2.1 above, the
Agent shall provide the Borrower and the Lenders with a copy of the executed
certificate in the form set out in Schedule 4 (Form of Effective Date
Certificate) confirming that the Effective Date has occurred and such
certificate shall be binding on all Parties.

 

2.3Other than to the extent that the Majority Lenders notify the Agent in
writing to the contrary before the Agent provides the certificate described in
Clause 2.2 above, the Creditor Parties authorise (but do not require) the Agent
to execute and provide such certificate. The Agent shall not be liable for any
damages, costs or losses whatsoever as a result of giving any such certificate.

 

3Representations

 

3.1Facility Agreement representations

 

On the date of this Agreement and on the Effective Date, each Obligor that is a
party to the Facility Agreement makes each of the representations and warranties
as set out in clause 11 (representations and warranties) of the Facility
Agreement, as amended and supplemented by this Agreement and updated with
appropriate modifications to refer to the 2020 Finance Documents.

 

3.2Finance Document representations

 

Each Obligor makes the representations and warranties set out in the Finance
Documents (other than the Facility Agreement) to which it is a party, as amended
and supplemented by this Agreement and updated with appropriate modifications to
refer to this Agreement, by reference to the circumstances then existing on the
date of this Agreement.

 

4Acknowledgment and Acceptance of the Principles

 

Each Obligor confirms its acknowledgment to the Principles and full acceptance
of all terms, requirements and conditions thereunder.

 

5Amendments to Facility Agreement and other Finance Documents

 

5.1Specific amendments to the Facility Agreement

 

With effect on and from the Effective Date the Facility Agreement shall be, and
shall be deemed by this Agreement to be, amended as follows:

 

(a)In clause 1.1 (Definitions) of the Facility Agreement, the following
definitions shall be added in alphabetical order:

 



 3 

 

 

(i)"2020 Amendment Agreement" means the amendment to this Agreement dated   4  
June 2020 between, amongst others, the Borrower, the Agent and the SACE Agent.

 

(ii)"2020 Deferral Effective Date" has the meaning given to the term Effective
Date in the 2020 Amendment Agreement.

 

(iii)"2020 Deferral Fee Letters" means any letter between the Agent and any
Obligor which sets out the fees payable in connection with the arrangements
contemplated by the 2020 Amendment Agreement.

 

(iv)"Article 55 BRRD" means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms.

 

(v)"Deferral Period" means the period from 1 April 2020 to 31 March 2021.

 

(vi)"Funding Rate" means any individual rate notified by a Lender to the Agent
pursuant to sub-paragraph (i) of paragraph (e) of Clause 6.9 (Cost of funds).

 

(vii)"Interpolated Screen Rate" means, in relation to the Loan or any part of
the Loan, the rate which results from interpolating on a linear basis between:

 

(i)the applicable Screen Rate for the longest period (for which that Screen Rate
is available) which is less than the Interest Period of the Loan or that part of
the Loan; and

 

(ii)the applicable Screen Rate for the shortest period (for which that Screen
Rate is available) which exceeds the Interest Period of the Loan or that part of
the Loan,

 

each as of the Specified Time for Dollars.

 

(viii)"Principles" means the document titled "Cruise Debt Holiday Principles"
offered by SACE dated 15 April 2020, which sets out certain key principles and
parameters relating to the qualifying Loan Agreements (as defined therein) and
being applicable to SACE-covered loan agreements such as this Agreement.

 

(ix)"Reference Bank Rate" means the arithmetic mean of the rates (rounded
upwards to four decimal places) as supplied to the Agent at its request by the
Reference Banks:

 

(i)if:

 

(A)the Reference Bank is a contributor to the Screen Rate; and

 

(B)it consists of a single figure,

 

as the rate (applied to the relevant Reference Bank and the relevant currency
and period) which contributors to the Screen Rate are asked to submit to the
relevant administrator; or

 

(ii)in any other case, as the rate at which the relevant Reference Bank could
fund itself in Dollars for the relevant period with reference to the unsecured
wholesale funding market.

 



 4 

 

 

(x)"Reference Bank Quotation" means any quotation supplied to the Agent by a
Reference Bank.

 

(xi)"Reference Banks" means such entities as may be appointed by the Agent in
consultation with the Borrower.

 

(xii)"Relevant Nominating Body" means any applicable central bank, regulator or
other supervisory authority or a group of them, or any working group or
committee sponsored or chaired by, or constituted at the request of, any of them
or the Financial Stability Board.

 

(xiii)"Replacement Benchmark" means a benchmark rate which is:

 

(i)formally designated, nominated or recommended as the replacement for a Screen
Rate by:

 

(A)the administrator of that Screen Rate (provided that the market or economic
reality that such benchmark rate measures is the same as that measured by that
Screen Rate); or

 

(B)any Relevant Nominating Body,

 

and if replacements have, at the relevant time, been formally designated,
nominated or recommended under both paragraphs, the "Replacement Benchmark" will
be the replacement under paragraph (B) above;

 

(ii)in the opinion of the Majority Lenders and the Borrower, generally accepted
in the international or any relevant domestic syndicated loan markets as the
appropriate successor to a Screen Rate; or

 

(iii)in the opinion of the Majority Lenders and the Borrower, an appropriate
successor to a Screen Rate.

 

(xiv)"Screen Rate" means the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for Dollars for the relevant period displayed
(before any correction, recalculation or republication by the administrator) on
page LIBOR01 of the Thomson Reuters screen (or any replacement Thomson Reuters
page which displays that rate) or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Thomson Reuters. If such page or service ceases to be available, the Agent may
specify another page or service displaying the relevant rate after consultation
with the Borrower.

 

(xv)"Screen Rate Contingency Period" means fifteen (15) Business Days.

 

(xvi)"Screen Rate Replacement Event" means, in relation to a Screen Rate:

 

(i)the methodology, formula or other means of determining that Screen Rate has,
in the opinion of the Majority Lenders and the Borrower materially changed;

 

(ii)

 



 5 

 

 

(A)

 

(1)the administrator of that Screen Rate or its supervisor publicly announces
that such administrator is insolvent; or

 

(2)information is published in any order, decree, notice, petition or filing,
however described, or filed with a court, tribunal, exchange, regulatory
authority or similar administrative, regulatory or judicial body which
reasonably confirms that the administrator of that Screen Rate is insolvent,

 

provided that, in each case, at that time, there is no successor administrator
to continue to provide that Screen Rate;

 

(B)the administrator of that Screen Rate publicly announces that it has ceased
or will cease, to provide that Screen Rate permanently or indefinitely and, at
that time, there is no successor administrator to continue to provide that
Screen Rate;

 

(C)the supervisor of the administrator of that Screen Rate publicly announces
that such Screen Rate has been or will be permanently or indefinitely
discontinued; or

 

(D)the administrator of that Screen Rate or its supervisor announces that that
Screen Rate may no longer be used; or

 

(iii)the administrator of that Screen Rate determines that that Screen Rate
should be calculated in accordance with its reduced submissions or other
contingency or fallback policies or arrangements and either:

 

(A)the circumstance(s) or event(s) leading to such determination are not (in the
opinion of the Majority Lenders and the Borrower) temporary; or

 

(B)that Screen Rate is calculated in accordance with any such policy or
arrangement for a period no less than the Screen Rate Contingency Period; or

 

(iv)in the opinion of the Majority Lenders and the Borrower, that Screen Rate is
otherwise no longer appropriate for the purposes of calculating interest under
this Agreement.

 

(xvii)"Specified Time" means a day or time determined in accordance with the
following:

 

(i)if LIBOR is fixed, the Quotation Day as of 11:00 am London time; and

 

(ii)in relation to a Reference Bank Rate calculated by reference to the
available quotations in accordance with Clause 6.7 (Calculation of Reference
Bank Rate), noon on the Quotation Day.

 

(xviii)"UK Bail-In Legislation" means (to the extent that the United Kingdom is
not an EEA Member Country which has implemented, or implements, Article 55 BRRD)
Part 1 of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutes or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).

 



 6 

 

 

(b)In clause 1.1 (Definitions) of the Facility Agreement, the following
definitions shall be amended as follows:

 

(i)the definition of "Bail-In Legislation" shall be deleted and replaced as
follows:

 

“"Bail-In Legislation" means:

 

(a)in relation to an EEA Member Country which has implemented, or which at any
time implements, Article 55 BRRD, the relevant implementing law or regulation as
described in the EU Bail-In Legislation Schedule from time to time; and

 

(b)in relation to any state other than such an EEA Member Country or (to the
extent that the United Kingdom is not such an EEA Member Country) the United
Kingdom, any analogous law or regulation from time to time which requires
contractual recognition of any Write-down and Conversion Powers contained in
that law or regulation”;

 

(ii)the definition of "Finance Documents" shall be amended by adding the 2020
Amendment Agreement and the 2020 Deferral Fee Letters as Finance Documents;

 

(iii)the definition of "LIBOR" shall be deleted and replaced as follows:

 

“"LIBOR" means, in relation to the Loan or any part of the Loan:

 

(A) the applicable Screen Rate as of the Specified Time for Dollars and for a
period equal in length to the Interest Period of the Loan or that part of the
Loan; or

 

(B) as otherwise determined pursuant to Clause 6.6 (Unavailability of Screen
Rate),

 

and if, in either case, that rate is less than zero, LIBOR shall be deemed to be
zero”;

 

(iv)the definition of "Overnight LIBOR" shall be deleted and replaced as
follows:

 

“"Overnight LIBOR" means, in relation to the Loan or any part of the Loan:

 

(A)on any date, the applicable day to day Screen Rate as of the Specified Time
for Dollars; or

 

(B)as otherwise determined pursuant to Clause 6.6 (Unavailability of Screen
Rate),

 

and if, in either case, that rate is less than zero, Overnight LIBOR shall be
deemed to be zero”;

 



 7 

 

 

(v)the definition of "Quotation Date" shall be deleted and replaced as follows:

 

"Quotation Day" means in relation to any period for which an interest rate is to
be determined, two Business Days before the first day of that period unless
market practice differs in the Relevant Interbank Market in which case the
Quotation Day will be determined by the Agent in accordance with market practice
in the Relevant Interbank Market (and if quotations would normally be given by
leading banks in the Relevant Interbank Market on more than one day, the
Quotation Day will be the last of those days),

 

and all references to "Quotation Date" shall be replaced with references to
"Quotation Day.

 

(vi)the definition of "Relevant Interbank Market" shall be deleted and replaced
as follows:

 

"Relevant Interbank Market" means the London interbank market.

 

(vii)the definition of "Write-down and Conversion Powers" shall be deleted and
replaced as follows:

 

“"Write-down and Conversion Powers" means:

 

(i)in relation to any Bail-In Legislation described in the EU Bail-In
Legislation Schedule from time to time, the powers described as such in relation
to that Bail-In Legislation in the EU Bail-In Legislation Schedule;

 

(ii)in relation to any other applicable Bail-In Legislation:

 

(A)any powers under that Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and

 

(B)any similar or analogous powers under that Bail-In Legislation; and

 

(iii)in relation to any UK Bail-In Legislation:

 

(A)any powers under that UK Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that UK
Bail-In Legislation that are related to or ancillary to any of those powers; and

 



 8 

 

 

(B)any similar or analogous powers under that UK Bail-In Legislation”; and

 

(c)Clauses 6.6 (Market disruption) to clause 6.11 (Alternative rate of interest
in absence of agreement) inclusive of the Facility Agreement shall be deleted
and replaced by the following provisions:

 

“6.6 Unavailability of Screen Rate

 

(a)Interpolated Screen Rate: If no Screen Rate is available for LIBOR for the
Interest Period of the Loan or any part of the Loan, the applicable LIBOR shall
be the Interpolated Screen Rate for a period equal in length to the Interest
Period of the Loan or that part of the Loan.

 

(b)Reference Bank Rate: If no Screen Rate is available for LIBOR for:

 

(i)Dollars;

 

(ii)the Interest Period of the Loan or any part of the Loan and it is not
possible to calculate the Interpolated Screen Rate,

 

(iii)the applicable LIBOR shall be the Reference Bank Rate as of the Specified
Time and for a period equal in length to the Interest Period of the Loan or that
part of the Loan.

 

(c)Cost of funds: If paragraph (b) above applies but no Reference Bank Rate is
available for Dollars or the relevant Interest Period there shall be no LIBOR
for the Loan or that part of the Loan (as applicable) and Clause 6.9 (Cost of
funds) shall apply to the Loan or that part of the Loan for that Interest
Period.

 

6.7 Calculation of Reference Bank Rate

 

(a)Subject to paragraph (b) below, if LIBOR is to be determined on the basis of
a Reference Bank Rate but a Reference Bank does not supply a quotation by the
Specified Time, the Reference Bank Rate shall be calculated on the basis of the
quotations of the remaining Reference Banks.

 

(b)If at or about noon on the Quotation Day none or only one of the Reference
Banks supplies a quotation, there shall be no Reference Bank Rate for the
relevant Interest Period.

 

6.8 Market Disruption

 

If before close of business in London on the Quotation Day for the relevant
Interest Period the Agent receives notification from a Lender or Lenders (whose
participations in the Loan or the relevant part of the Loan in aggregate exceed
50 per cent. of the Loan or the relevant part of the Loan as appropriate) that
the cost to it or each of them of funding its participation in the Loan or that
part of the Loan from whatever source it may reasonably select would be in
excess of LIBOR then Clause 6.9 (Cost of funds) shall apply to the Loan or that
part of the Loan (as applicable) for the relevant Interest Period.

 



 9 

 

 

 

6.9 Cost of funds

 

(a)If this Clause 6.9 (Cost of funds) applies, the rate of interest on the Loan
or the relevant part of the Loan for the relevant Interest Period shall be the
percentage rate per annum which is the sum of:

 

(i)the Margin; and

 

(ii)the weighted average of the rates notified to the Agent by each Lender as
soon as practicable and in any event before interest is due to be paid in
respect of that Interest Period to be that which expresses as a percentage rate
per annum the cost to the relevant Lender of funding its participation in the
Loan or that part of the Loan from whatever source it may reasonably select.

 

(b)If this Clause 6.9 (Cost of funds) applies and the Agent or the Borrower so
requires, the Agent and the Borrower shall enter into negotiations (for a period
of not more than 30 days) with a view to agreeing a substitute basis for
determining the rate of interest or (as the case may be) an alternative basis
for funding.

 

(c)Subject to Clause 6.10 (Replacement of Screen Rate), any substitute or
alternative basis agreed pursuant to paragraph (b) above shall, with the prior
consent of all the Lenders and the Borrower, be binding on all Parties.

 

(d)If paragraph (e) below does not apply and any rate notified to the Agent
under sub-paragraph (ii) of paragraph (a) above is less than zero, the relevant
rate shall be deemed to be zero.

 

(e)If this Clause 6.9 (Cost of funds) applies pursuant to Clause ‎6.8 (Market
disruption) and:

 

(i)a Lender's Funding Rate is less than LIBOR; or

 

(ii)a Lender does not supply a quotation by the time specified in sub-paragraph
‎(ii) of paragraph (a) above,

 

the cost to that Lender of funding its participation in the Loan or the relevant
part of the Loan for that Interest Period shall be deemed, for the purposes of
paragraph (a) above, to be LIBOR.

 

(f)If this Clause 6.9 (Cost of funds) applies but any Lender does not supply a
quotation by the time specified in sub-paragraph (ii) of paragraph (a) above,
the rate of interest shall be calculated on the basis of the quotations of the
remaining Lenders.

 

6.10 Replacement of Screen Rate

 

If a Screen Rate Replacement Event has occurred in relation to the Screen Rate
for Dollars, any amendment or waiver which relates to:

 

(i)providing for the use of a Replacement Benchmark; and

 

(ii)

 



10

 

 

(A)aligning any provision of any Finance Document to the use of that Replacement
Benchmark;

 

(B)enabling that Replacement Benchmark to be used for the calculation of
interest under this Agreement (including, without limitation, any consequential
changes required to enable that Replacement Benchmark to be used for the
purposes of this Agreement);

 

(C)implementing market conventions applicable to that Replacement Benchmark;

 

(D)providing for appropriate fallback (and market disruption) provisions for
that Replacement Benchmark; or

 

(E)adjusting the pricing to reduce or eliminate, to the extent reasonably
practicable, any transfer of economic value from one Party to another as a
result of the application of that Replacement Benchmark (and if any adjustment
or method for calculating any adjustment has been formally designated, nominated
or recommended by the Relevant Nominating Body, the adjustment shall be
determined on the basis of that designation, nomination or recommendation),

 

may be made with the consent of the Agent (acting on the instructions of the
Majority Lenders), SACE and SIMEST (if applicable) and the Borrower,

 

and the remaining clauses will be renumbered and all relevant cross references
will be updated accordingly.

 

(d)Clause 12.2 (Information) shall be amended by:

 

(i)deleting sub-clause (b); and

 

(ii)deleting sub-clause (c) and replacing it with the following wording:

 

“(c) as soon as practicable (and in any event within forty-five (45) days of the
end of the contemplated quarter for the first three quarters in any fiscal year
and within 90 days for the final quarter) a copy of the unaudited consolidated
quarterly management accounts of the Guarantor (it being understood that the
delivery by the Guarantor of quarterly or annual reports as filed with the
Securities and Exchange Commission in respect of the Guarantor and its
consolidated subsidiaries shall satisfy all the requirements of this paragraph
(c)”.

 

(e)Clause 18.4 (Breach of other obligations) shall be amended by adding a new
sub-clause (d) as follows:

 

“(d) any breach of any financial covenant contained in Clause 11.15 of the
Guarantee arising on a testing date during the Deferral Period shall not,
subject to no (i) Event of Default under Clauses 18.7 (Winding-up) to Clause
18.13 (Cessation of business) (inclusive) having occurred and being continuing
or (ii) event entitling the Agent to exercise any rights granted to it pursuant
to Clause 6.5 (Breach of new covenants or the Principles) of the 2020 Amendment
Agreement, including, without limitation, the ability to terminate the waiver of
the financial covenants granted pursuant to clause 11.15 of the Guarantee as
amended by the 2020 Amendment Agreement having occurred, constitute an Event of
Default.”

 



11

 

 

(f)A cross-default occurring solely due to a breach of financial covenants in
respect of the Guarantee and applying to the Group in another SACE-backed loan
agreement to which the Principles apply shall not, subject to the terms of the
Amended Facility Agreement, result in an Event of Default and, accordingly, a
new clause 18.6(e) shall be added as follows:

 

“(e) No Event of Default will occur, or be deemed to have occurred, under this
Clause 18.6 (Cross default) if such Event of Default occurs during the Deferral
Period (but without prejudice to the rights of the Lenders in respect of any
further breach that may occur following the expiry of the Deferral Period) and
is caused solely as a result of a breach of financial covenants in respect of
the Group equivalent to those set out in clause 11.15 of the Guarantee, under,
or in relation to, any other SACE-backed facility agreement to which a Guarantor
is a Party or has executed a Guarantee and to which the Principles apply, unless
at the time of such Event of Default, an event resulting in mandatory prepayment
of the Loan pursuant to Clause 16.3 (Mandatory prepayment – sale and total loss)
and Clause 16.4 (Mandatory prepayment – SACE insurance policy) has occurred.”

 

(g)A new clause 39 (Confidentiality of funding rates and reference bank
quotations) shall be added as follows:

 

39 Confidentiality of funding rates and reference bank quotations.

 

39.1 Confidentiality and disclosure

 

(a)The Agent and each Obligor agree to keep each Funding Rate (and, in the case
of the Agent, each Reference Bank Quotation) confidential and not to disclose it
to anyone, save to the extent permitted by paragraphs (b), (c) and (d) below.

 

(b)The Agent may disclose:

 

(i)any Funding Rate (but not, for the avoidance of doubt, any Reference Bank
Quotation) to the Borrower pursuant to Clause 6.5 (Notification of Interest
Periods and Floating Interest Rate);

 

(ii)any Funding Rate or any Reference Bank Quotation to any person appointed by
it to provide administration services in respect of one or more of the Finance
Documents to the extent necessary to enable such service provider to provide
those services if the service provider to whom that information is to be given
has entered into a confidentiality agreement substantially in the form of the
LMA Master Confidentiality Undertaking for Use With Administration/Settlement
Service Providers or such other form of confidentiality undertaking agreed
between the Agent and the relevant Lender or Reference Bank, as the case may be.

 

(c)The Agent may disclose any Funding Rate or any Reference Bank Quotation, and
each Obligor may disclose any Funding Rate, to:

 

(i)any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and representatives, if any person to
whom that Funding Rate or Reference Bank Quotation is to be given pursuant to
this sub-paragraph (i) is informed in writing of its confidential nature and
that it may be price sensitive information except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of that Funding Rate or Reference Bank Quotation
or is otherwise bound by requirements of confidentiality in relation to it;

 



12

 

 

(ii)any person to whom information is required or requested to be disclosed by
any court of competent jurisdiction or any governmental, banking, taxation or
other regulatory authority or similar body, the rules of any relevant stock
exchange or pursuant to any applicable law or regulation if the person to whom
that Funding Rate or Reference Bank Quotation is to be given is informed in
writing of its confidential nature and that it may be price sensitive
information except that there shall be no requirement to so inform if, in the
opinion of the Agent or the relevant Obligor, as the case may be, it is not
practicable to do so in the circumstances;

 

(iii)any person to whom information is required to be disclosed in connection
with, and for the purposes of, any litigation, arbitration, administrative or
other investigations, proceedings or disputes if the person to whom that Funding
Rate or Reference Bank Quotation is to be given is informed in writing of its
confidential nature and that it may be price sensitive information except that
there shall be no requirement to so inform if, in the opinion of the Agent or
the relevant Obligor, as the case may be, it is not practicable to do so in the
circumstances; and

 

(iv)any person with the consent of the relevant Lender or Reference Bank, as the
case may be.

 

(d)The Agent’s obligations in this Clause 39 (Confidentiality of Funding Rates
and Reference Bank Quotations) relating to Reference Bank Quotations are without
prejudice to its obligations to make notifications under Clause 6.5
(Notification of Interest Periods and Floating Interest Rate) provided that
(other than pursuant to sub-paragraph (i) of paragraph (b) above) the Agent
shall not include the details of any individual Reference Bank Quotation as part
of any such notification.

 

39.2 Related obligations

 

(a)The Agent and each Obligor acknowledge that each Funding Rate (and, in the
case of the Agent, each Reference Bank Quotation) is or may be price sensitive
information and that its use may be regulated or prohibited by applicable
legislation including securities law relating to insider dealing and market
abuse and the Agent and each Obligor undertake not to use any Funding Rate or,
in the case of the Agent, any Reference Bank Quotation for any unlawful purpose.

 

(b)The Agent and each Obligor agree (to the extent permitted by law and
regulation) to inform the relevant Lender or Reference Bank, as the case may be:

 

(i)of the circumstances of any disclosure made pursuant to sub-paragraph (ii) of
(c) of Clause 39.1 (Confidentiality and disclosure) except where such disclosure
is made to any of the persons referred to in that paragraph during the ordinary
course of its supervisory or regulatory function; and

 



13

 

 

(ii)upon becoming aware that any information has been disclosed in breach of
this Clause 39 (Confidentiality of Funding Rates and Reference Bank Quotations).

 

39.3 No Event of Default

 

No Event of Default will occur under Clause 18.4 (Breach of other obligations)
by reason only of an Obligor’s failure to comply with this Clause 39
(Confidentiality of Funding Rates and Reference Bank Quotations).

 

and the remaining clauses will be renumbered and all relevant cross references
will be updated accordingly.

 

5.2Specific Amendments to Guarantee

 

With effect on and from the Effective Date, Clause 11.3 (Provision of financial
statements) of the Guarantee shall be, and shall be deemed by this Agreement to
be amended as follows:

 

(a)deleting sub-clause (b) and replacing it with the following wording:

 

“(b)        as soon as practicable (and in any event within forty-five (45) days
of the end of the contemplated quarter in respect of the first three quarters of
each fiscal year and 90 days in respect of the final quarter) a copy of the
unaudited consolidated quarterly management accounts of the Guarantor certified
as to their correctness by the chief financial officer of the Guarantor (it
being understood that the delivery by the Guarantor of quarterly or annual
reports as filed with the Securities and Exchange Commission in respect of the
Guarantor and its consolidated subsidiaries shall satisfy all the requirements
of this paragraph (b))”;

 

(b)deleting sub-clauses (e), (f) and (g) and replacing them with the following
new clause (e):

 

“(e) As soon as practicable (and in any event not later than January 31 of each
fiscal year):

 

(i) updated financial projections of the Group for at least the next five years
(including an income statement, balance sheet statement and cash flow statement
and quarterly break downs for the first of those five years); and

 

(ii) an outline of the assumptions supporting such budget and financial
projections including but without limitation any scheduled drydockings.”,

 

and, for the avoidance of doubt, subject to the provisions of Clause 5.5
(Borrower and Creditor Parties’ Confirmations and Waivers) and Clause 6.5
(Breach of new covenants or the Principles), the financial covenants will
continue to be tested and the reporting obligations shall continue to apply in
accordance with clause 11.3 (Provision of financial statements) of the Guarantee
(as amended and supplemented by this Agreement) in respect of the Deferral
Period.

 

5.3Guarantor confirmation

 

On the Effective Date the Guarantor confirms that:

 

(a)its Guarantee extends to the obligations of the Borrower under the Finance
Documents as amended and supplemented by this Agreement;

 



14

 

 

(b)the obligations of the relevant Obligors under the Finance Documents as
amended and supplemented by this Agreement are included in the Secured
Liabilities (as defined in the Facility Agreement); and

 

(c)the Guarantee continues to have full force and effect in accordance with its
terms as so extended.

 

5.4Security confirmation

 

On the Effective Date, each Obligor confirms that:

 

(a)any Security Interest created by it under the Finance Documents extends to
the obligations of the relevant Obligors under the Finance Documents as amended
and supplemented by this Agreement;

 

(b)the obligations of the relevant Obligors under the Finance Documents as
amended and supplemented by this Agreement are included in the Secured
Liabilities (as defined in the Finance Documents to which it is a party);

 

(c)the Security Interests created under the Finance Documents continue in full
force and effect on the terms of the respective Finance Documents; and

 

(d)to the extent that this confirmation creates a new Security Interest, such
Security Interest shall be on the terms of the Finance Documents in respect of
which this confirmation is given.

 

5.5Borrower and Creditor Parties’ Confirmations and Waivers

 

Notwithstanding the amendments to the testing of the financial covenants
contemplated by Clause 5.2, the Borrower and the Guarantor confirm that the
reporting obligations under clause 11.3 (Provision of financial statements) of
the Guarantee (as amended and supplemented by this Agreement) in respect of such
financial covenants shall continue to apply. The Agent confirms that any breach
of such financial covenants arising on a testing date during the Deferral Period
by reference to the financial position of the Group (on a consolidated basis),
shall not (without prejudice to the rights of the Lenders in respect of any
further breach of such financial covenants that may occur following the expiry
of the Deferral Period, and subject further to no Event of Default under Clauses
18.7 (Winding-up) to Clause 18.13 (Cessation of business) (inclusive) of the
Amended Facility Agreement having occurred and being continuing) result in an
Event of Default.

 

5.6Finance Documents to remain in full force and effect

 

The Finance Documents shall remain in full force and effect and, from the
Effective Date:

 

(a)shall be, and shall be deemed by this Agreement to be amended (where
relevant) to include a cross reference to clause 23 (Bail-in) of the Facility
Agreement as amended by this Agreement;

 

(b)in the case of the Facility Agreement, as amended and supplemented pursuant
to Clause 5.1 (Specific amendments to the Facility Agreement);

 

(c)in the case of the Guarantee, as amended and supplemented pursuant to Clause
5.2 (Specific Amendments to Guarantee);

 



15

 

 

(d)the Facility Agreement and the applicable provisions of this Agreement will
be read and construed as one document;

 

(e)the Guarantee and the applicable provisions of this Agreement will be read
and construed as one document; and

 

except to the extent expressly waived by the amendments effected by this
Agreement, no waiver is given by this Agreement and the Lenders expressly
reserve all their rights and remedies in respect of any breach of or other
default under the Finance Documents.

 

6New Covenants

 

6.1Payments under the Shipbuilding Contracts

 

Until 31 March 2021:

 

(a)the Guarantor shall and the Guarantor shall procure that any member of the
Group that has entered into a shipbuilding contract with a shipbuilder or enters
into any such shipbuilding contract, in each case which is financed with the
support of SACE (the “Covered Shipbuilding Contracts”) shall continue to perform
all of their respective obligations as set out in any Covered Shipbuilding
Contract (including without limitation the payment of any instalments due under
any Covered Shipbuilding Contract (as the same may have been amended prior to
the 2020 Deferral Effective Date), and subject to any amendment agreed pursuant
to Clause 6.1(b) below). The Guarantor shall and the Guarantor shall procure
that any member of the Group shall promptly notify the Agent and SACE of any
failure by it to comply with any due and owing obligations under a Covered
Shipbuilding Contract; and

 

(b)the Guarantor shall and the Guarantor shall procure that any member of the
Group further undertakes to consult with the Agent and SACE in respect of any
proposed amendment to a Covered Shipbuilding Contract insofar as any such
proposed amendment relates to a payment instalment or (save as expressly
permitted by the relevant Amended Facility Agreement) a delivery date or any
other substantial amendment which may affect the related financing and to obtain
the Agent and SACE’s approval prior to executing any such amendment.

 

6.2Dividend Restriction

 

No Obligor shall:

 

(a)declare, make or pay any dividend or other distribution (or interest on any
unpaid dividend or other distribution) (whether in cash or in kind) on or in
respect of its share capital (or any class of its share capital);

 

(b)repay or distribute any dividend or share premium reserve;

 

(c)make any repayment of any kind under any shareholder loan; or

 

(d)redeem, repurchase (whether by way of share buy-back program or otherwise),
defease, retire or repay any of its share capital or resolve to do so,

 



16

 

 

during the period up to and including 31 March 2021, except that (i) any Obligor
may pay dividends and other distributions, directly or indirectly, to the
Guarantor for the purpose of providing liquidity to the Guarantor to enable the
Guarantor to satisfy payment obligations for which the Guarantor is an obligor
and (ii) any Obligor may pay dividends in respect of the tax liability to each
relevant jurisdiction in respect of consolidated, combined, unitary or
affiliated tax returns for each relevant jurisdiction of the Group or holder of
the Guarantor’s capital stock with respect to income taxable as a result of any
member of the Group being taxed as a pass-through entity for U.S. Federal, state
and local income tax purposes or attributable to any member of the Group,
provided that the actions in paragraph (ii) above shall only be permitted if
there is no Event of Default which is continuing under the Amended Facility
Agreement and no Event of Default would arise from the payment of such dividend.

 

6.3New capital raises or financing

 

(a)Save as provided below:

 

(i)no new debt or equity issuance shall be raised and no new Financial
Indebtedness shall be incurred by the Group] (including, for the avoidance of
doubt, inter-company loans);

 

(ii)no non-arm’s length disposals of any asset relating to the Group fleet shall
be made; and

 

(iii)no additional Security Interests securing existing Financial Indebtedness
will be created or permitted to subsist,

 

during the period up to and including 31 March 2021.

 

(b)The restrictions in Clause 6.3(a) shall not apply in relation to:

 

(i)any refinancing of any bond issuance of, or loan entered into by, the Group
and maturing during such period, and which, in each case, has been (or will be)
listed in the Information Package submitted to the Agent prior to the 2020
Deferral Effective Date;

 

(ii)any debt or equity issuance being raised prior to 31 December 2021 to
provide the Group with crisis and/or recovery related funding in respect of the
impact of the Covid-19 pandemic;

 

(iii)any debt or equity issuance being raised on or after 31 December 2021 to
support the Group with the impact of the Covid-19 pandemic, made with the prior
written consent of SACE;

 

(iv)any debt or equity issuance being raised to finance any instalment of a
cruise vessel already contracted for or contracted for during such period or any
refurbishment, maintenance, upgrade or lengthening of a cruise ship during such
period;

 

(v)any debt or equity issuance being raised to finance capital expenditure for
projects which are already contracted for but in respect of which committed
financing has not yet been obtained, and which, in each case has been (or will
be) listed in the Information Package submitted to the Agent prior to the 2020
Deferral Effective Date;

 

(vi)any extension of revolving credit facilities;

 

(vii)any new debt or equity issuance otherwise agreed by SACE; or

 

(viii)any inter-company loan which:

 

(A)is existing as of the date of the 2020 Amendment Agreement;

 



17

 

 

(B)is made among any Group members provided that:

 

(1)any inter-company loan is made solely for the purpose of regulatory or tax
purposes carried out in the ordinary course of business and on an arm’s length
basis; and

 

(2)the aggregate principal amount of any inter-company loans outstanding
pursuant to this Clause 6.3(b)(viii)(B) does not exceed fifty million Dollars
($50,000,000) at any time; or

 

(C)has been approved with the prior written consent of SACE.

 

6.4Additional financial reporting

 

In addition to the information to be provided in accordance with clause 12.2
(Information) of the Amended Facility Agreement and clause 11.3 (Provision of
financial statements) (as amended and supplemented by this Agreement) of the
Guarantee, the Guarantor undertakes to provide to the Agent a written report (in
form and substance satisfactory to SACE) from the Effective Date until the end
of the Deferral Period, on a monthly basis within ten (10) days after the end of
each month, covering the cashflow projections for each month for the period from
the date of the relevant report until 31 March 2022, with a first monthly period
commencing on 1 April 2020.

 

6.5Breach of new covenants or the Principles

 

Failure to comply with the provisions of Clauses 6.1 to 6.4 inclusive, or to
otherwise duly perform and observe the other requirements and obligations set
out in the Principles shall, in each case, not constitute an Event of Default
under the Facility Agreement but shall (in the case of any failure that is
capable of remedy (in the opinion of the Agent, at its sole discretion),
including any failure to comply with Clause 6.1 or Clause 6.4, only if such
failure is not remedied within the Relevant Period pursuant to clause 18.4 of
the Amended Facility Agreement from the date of such failure to comply)
reinstate from the date of such breach the requirement to comply with the
financial covenants set out in clause 11.15 (Financial covenants) of the
Guarantee which was otherwise suspended by operation of this Agreement.

 

7Further Assurance

 

Clause 12.20 (further assurance) of the Facility Agreement, as amended and
supplemented by this Agreement, applies to this Agreement as if it were
expressly incorporated in it with any necessary modifications.

 

8Costs and Expenses

 

(a)Clause 10.11 (transaction costs) of the Facility Agreement, as amended and
supplemented by this Agreement, applies to this Agreement as if it were
expressly incorporated in it with any necessary modifications.

 

(b)The Borrower shall pay to each of (i) the Agent (for the account of each
Lender) and (ii) SACE a handling fee in the amount and at times agreed in the
2020 Deferral Fee Letters.

 



18

 

 

9Notices

 

Clause 32 (notices) of the Facility Agreement, as amended and supplemented by
this Agreement, applies to this Agreement as if it were expressly incorporated
in it with any necessary modifications.

 

10Counterparts

 

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

11Signing Electronically

 

The Parties acknowledge and agree that they may execute this Agreement and any
variation or amendment to the same, by electronic instrument. The Parties agree
that the electronic signatures appearing on the documents shall have the same
effect as handwritten signatures and the use of an electronic signature on this
Agreement shall have the same validity and legal effect as the use of a
signature affixed by hand and is made with the intention of authenticating this
Agreement, and evidencing the Parties’ intention to be bound by the terms and
conditions contained herein. For the purposes of using an electronic signature,
the Parties authorise each other to conduct the lawful processing of personal
data of the signers for contract performance and their legitimate interests
including contract management.

 

12Governing Law

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

13Enforcement

 

13.1Jurisdiction

 

(a)The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement or any
non-contractual obligation arising out of or in connection with this Agreement)
(a "Dispute").

 

(b)The Obligors accept that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Obligor will argue to
the contrary.

 

13.2Service of process

 

(a)Without prejudice to any other mode of service allowed under any relevant
law, each Obligor (other than an Obligor incorporated in England and Wales):

 

(i)irrevocably appoints Hannaford Turner LLP, currently of 9 Cloak Lane, London
EC4R 2RU, UK as its agent for service of process in relation to any proceedings
before the English courts in connection with any Finance Document; and

 

(ii)agrees that failure by a process agent to notify the relevant Obligor of the
process will not invalidate the proceedings concerned.

 

(b)If any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Borrower (on behalf of all
the Obligors) must immediately (and in any event within 10 days of such event
taking place) appoint another agent on terms acceptable to the Agent. Failing
this, the Agent may appoint another agent for this purpose.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 



19

 

 

Execution Pages – Leonardo Two – Supplemental Agreement

 

BORROWER           SIGNED by ) /s/ Daniel S. Farkas duly authorised )   for and
on behalf of )   LEONARDO TWO, LTD. )         GUARANTOR           SIGNED by )
/s/ Daniel S. Farkas duly authorised )   for and on behalf of )   NCL
CORPORATION LTD. )         LENDERS           SIGNED by ) /s/ Alexia Russell duly
authorised ) Attorney in fact for and on behalf of )   CRÉDIT AGRICOLE CORPORATE
)   AND INVESTMENT BANK )         SIGNED by ) /s/ Bruno Cloquet duly authorised
) Head of Exporters and ECAs Origination for and on behalf of ) /s/ Véronique De
Schepper BNP PARIBAS FORTIS S.A./N.V ) Head of Middle Office Financing Solutions
Brussels       SIGNED by ) /s/ Alessandro Mazzi duly authorised ) Head of
Export & Asset Finance, Italy for and on behalf of ) & Global Head of ECA
Business Development HSBC FRANCE, MILAN BRANCH ) HSBC France, Milan Branch      
SIGNED by ) /s/ Alexia Russell duly authorised ) Attorney in fact for and on
behalf of )   DEKABANK DEUTSCHE GIROZENTRALE )  

 



20

 

 

SIGNED by ) /s/ Lisbi Valdez duly authorised ) Head of Loans Portf. Management
for and on behalf of )   CASSA DEPOSITI E PRESTITI S.P.A. )         SIGNED by )
/s/ Luca Geronimi duly authorised )   for and on behalf of )   BANCO BPM S.P.A.
)         MANDATED LEAD ARRANGERS           SIGNED by ) /s/ Alexia Russell duly
authorised ) Attorney in fact for and on behalf of )   CRÉDIT AGRICOLE CORPORATE
)   AND INVESTMENT BANK )         SIGNED by ) /s/ Bruno Cloquet duly authorised
) Global Head of Exporters and ECAs Origination for and on behalf of ) /s/
Véronique De Schepper BNP PARIBAS FORTIS S.A./N.V. ) Head of Middle Office
Financing Solutions Brussels       SIGNED by ) /s/ Claudia D’Amico duly
authorised ) Director, Export and Asset Finance, HSBC plc for and on behalf of )
  HSBC BANK PLC )         SIGNED by ) /s/ Lisbi Valdez duly authorised ) Head of
Loans Portf. Management for and on behalf of )   CASSA DEPOSITI E PRESTITI
S.P.A. )  

 



21

 

 

AGENT           SIGNED by ) /s/ Alexia Russell duly authorised ) Attorney in
fact for and on behalf of )   CRÉDIT AGRICOLE CORPORATE AND )   INVESTMENT BANK
)         SACE AGENT           SIGNED by ) /s/ Alexia Russell duly authorised )
Attorney in fact for and on behalf of )   CRÉDIT AGRICOLE CORPORATE AND )  
INVESTMENT BANK )         SECURITY TRUSTEE           SIGNED by ) /s/ Alexia
Russell duly authorised ) Attorney in fact for and on behalf of )   CRÉDIT
AGRICOLE CORPORATE AND )   INVESTMENT BANK )  

 



22

 